 1   GEORGE A. KIMBRELL (Pro Hac Vice)
     RYAN D. TALBOTT (Pro Hac Vice)
 2   Center for Food Safety
     2009 NE Alberta St., Suite 207
 3
     Portland, OR 97211T: (971) 271-7372 / F: (971) 271-7374
 4   Emails: gkimbrell@centerforfoodsafety.org
             rtalbott@centerforfoodsafety.org
 5
     Counsel for Plaintiffs
 6
     DANIEL K. CRANE-HIRSCH
 7   Trial Attorney
     Consumer Protection Branch
 8   U.S. Department of Justice, Civil Division
 9   PO Box 386
     Washington, DC 20044-0386
10   Telephone: 202-616-8242
     Fax: 202-514-8742
11   daniel.crane-hirsch@usdoj.gov
12   Counsel for Defendants
13
                              UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                          )
16   CENTER FOR FOOD SAFETY and CENTER ) Case No.: 4:18-cv-06299-YGR
     FOR ENVIRONMENTAL HEALTH,            )
17                                        )
                      Plaintiffs,         )
18                                        ) FEE STIPULATION AND ORDER
                          v.              )
19                                        )
     ALEX M. AZAR II, SECRETARY OF U.S.   )
20   DEPARTMENT OF HEALTH AND HUMAN )
     SERVICES; NORMAN E. SHARPLESS, M.D., )
21   ACTING COMMISSIONER OF FOOD AND )
     DRUGS;1 and U.S. DEPARTMENT OF       )
22   HEALTH AND HUMAN SERVICES,           )
                                          )
23                  Defendants.           )
24

25

26
            1
27            Norman E. Sharpless, M.D. became Acting Commissioner of Food and Drugs on April
     5, 2019. By operation of Fed. R. Civ. P. 25(d), Dr. Sharpless is automatically substituted as a
28   party for former Commissioner of Food and Drugs, Scott Gottlieb, M.D.

     FEE STIPULATION AND ORDER                                                                         1
 1          IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiffs on the one

 2   hand (the Center for Food Safety and the Center for Environmental Health) and the Defendants

 3   on the other (Alex M. Azar, Secretary of the United States Department of Health and Human

 4   Services; Norman E. Sharpless, Acting Commissioner of Food and Drugs, U.S. Food and Drug
     Administration (FDA); and the United States Department of Health and Human Services
 5
     (HHS)); and
 6
            IT IS HEREBY ORDERED that Plaintiffs are to be awarded the sum of $45,227.35 in
 7
     attorneys’ fees, expenses, and costs pursuant to the Equal Access to Justice Act, 28 U.S.C.
 8
     § 2412.
 9
            Within sixty (60) days after the Court endorses and “so orders” this Stipulation, FDA
10
     and/or HHS shall remit the amount of $43,071.99 to the Center for Food Safety in full
11
     satisfaction of Plaintiffs’ fees and expenses. Such amount shall be remitted by Electronic Funds
12
     Transfer to an account to be specified by counsel for the Plaintiffs, and said counsel shall provide
13
     to counsel for the Defendants, within five business days after the Court endorses and “so orders”
14   this Stipulation and Order, all information necessary for FDA and/or HHS to effectuate the
15   Electronic Funds Transfer.
16          In addition, within ten days after the Court endorses and “so orders” this Stipulation and
17   Order, the Department of Justice will submit a request to the Judgment Fund for immediate
18   payment of $2,155.36 to the Plaintiffs in full satisfaction of Plaintiffs’ claim for costs incurred in
19   this matter. Assuming that the United States Treasury officials who administer the Judgment

20   Fund determine that payment of the settled costs is properly made from the Judgment Fund,

21   payment will be made either by a United States Treasury check, payable to the Center for Food

22   Safety, or by an Electronic Funds Transfer.
               The payments described in the preceding paragraphs shall be the full and final settlement
23
     of any and all claims that any of the Plaintiffs, and any of their current or former attorneys, and
24
     any of their respective heirs, executors, successors, and assigns, may now have or may hereafter
25
     acquire against the Defendants, and/or against FDA or the United States of America, pursuant to
26
     any statute or rule or regulation, for attorneys’ fees, expenses, or costs incurred in connection
27
     with this action, with the exception of any future action brought to enforce the consent decree
28

     FEE STIPULATION AND ORDER                                                                             2
 1   entered by the Court. Other than what is specifically set forth in this Stipulation and Order, the

 2   Plaintiffs and their counsel expressly waive and release the Defendants, FDA, and the United

 3   States of America from all claims and liability for attorneys’ fees, expenses, and costs that

 4   Plaintiffs or their current or former counsel may now have or may hereafter acquire in
     connection with any and all claims and causes of action that were or have been asserted in this
 5
     action, or concerning any of the matters alleged in this action, with the exception of any future
 6
     action brought to enforce the Consent Decree entered by the Court. “Future action[s] brought to
 7
     enforce the Consent Decree” includes but is not limited to Plaintiffs’ right to seek further EAJA
 8
     reimbursement in the event that: (1) Defendant moves the Court for an extension of time for one
 9
     or more of the FSMA deadlines established by the Consent Decree; (2) Plaintiffs disagree that
10
     such an extension is warranted and file an opposition to Defendant’s motion; and (3) the Court
11
     denies Defendant’s motion.
12
             This Stipulation and Order shall not be construed to include a finding or concession that
13
     the position of the Defendants, FDA, or the United States of America or their counsel in this
14   litigation, or in the events leading up to this litigation, was not substantially justified, or that the
15   Defendants, FDA, or the United States of America are liable as a matter of law for the payment
16   of any attorneys’ fees, expenses, or costs. The provision for attorneys’ fees, expenses, and costs
17   in this Stipulation and Order is solely by agreement of the parties and shall not serve as
18   precedent in any other case.
19

20

21

22

23

24

25

26

27

28

     FEE STIPULATION AND ORDER                                                                                  3
 1   For Plaintiffs:

 2   Date: June 7, 2019                        /s/ George Kimbrell

 3                                             GEORGE A. KIMBRELL (admitted Pro Hac
                                               Vice)
 4                                             RYAN D. TALBOTT (admitted Pro Hac Vice)
                                               Center for Food Safety
 5                                             2009 NE Alberta Street, Suite 207
                                               Portland, OR 97211
 6                                             T: (971) 271-7372
                                               Emails:
 7                                             gkimbrell@centerforfoodsafety.org
                                               rtalbott@centerforfoodsafety.org
 8

 9

10
     For Defendants:
11
     Date: June 7, 2019                        JOSEPH H. HUNT
12                                             Assistant Attorney General

13                                             DAVID M. MORRELL
                                               Deputy Assistant Attorney General
14
                                               GUSTAV W. EYLER
15                                             Director

16                                             ANDREW E. CLARK
                                               Assistant Director
17                                             Consumer Protection Branch

18                                                 /s/ Daniel K. Crane-Hirsch
                                               DANIEL K. CRANE-HIRSCH
19                                             Trial Attorney
                                               Consumer Protection Branch
20                                             U.S. Department of Justice, Civil Division
                                               P.O. Box 386
21                                             Washington, D.C. 20044-0386
                                               Telephone: 202-616-8242
22                                             Fax: 202-514-8742
                                               daniel.crane-hirsch@usdoj.gov
23
     Of Counsel:
24
     ROBERT P. CHARROW
25   General Counsel

26   STACY CLINE AMIN
     Chief Counsel
27   Food and Drug Administration
     Deputy General Counsel
28   Department of Health and Human Services

     FEE STIPULATION AND ORDER                                                              4
     ANNAMARIE KEMPIC
 1   Deputy Chief Counsel for Litigation
 2   JULIE B. LOVAS
     Senior Counsel
 3   Office of the Chief Counsel
     U.S. Food and Drug Administration
 4   10903 New Hampshire Avenue
     White Oak 32, Room 4520
 5   Silver Spring, MD 20993-0002
 6

 7

 8                 ENTERED AND DATED this _____
                                          11th day of ____________,
                                                        June        2019.
 9

10
                                           ________________________________
11                                         United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     FEE STIPULATION AND ORDER                                                  5
